Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of ingots of remelted white metal scrap, a nonferrous metal scrap, not ores, nor concentrates, nor virgin or crude metal; that said scrap was imported to be used in remanufacture by melting; that, after importation, it was melted and manufactured into other articles; and that there had been compliance with the regulations of the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, supra, as extended by Public Law 221, supra, and is properly entitled to free entry.